Citation Nr: 9906215	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

The propriety of the initial (noncompensable) rating assigned 
for the veteran's service-connected left shoulder disability.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1993 to March 1995.  

In July 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, granted his claim 
for service connection for a left shoulder disability and 
assigned a noncompensable (0 percent) rating.  He timely 
appealed to the Board of Veterans' Appeals (Board) for a 
higher rating.


The veteran twice was scheduled to testify at hearings in 
support of his claim; the first was to take place in 
September 1995 at the RO, and the latter in June 1997 at the 
Board's offices in Washington, D.C.  While he failed to 
report for each of the hearings, it was unclear whether he 
actually received notice of the date, time, and location each 
hearing was to be held.  Consequently, in October 1997, the 
Board remanded the claim to the RO to clarify whether he 
wanted a hearing-either at the RO or at the Board's offices 
in Washington.  In November 1997, and again in March 1998, 
the RO sent letters to his new address of record, as 
indicated by the U.S. Postal Service, requesting that he 
clarify whether he wanted a hearing and, if so, before whom 
(a Member of the Board or an RO hearing officer) and the 
preferred location.  After he did not respond to either of 
the RO's requests for this information, the RO returned his 
case to the Board.

More recently, in December 1998, the Board sent a letter to 
the same address notifying the veteran that the Vietnam 
Veterans of America (VVA) service organization had informed 
the Board that it would not be able to represent him in his 
appeal; that their motion to withdraw as his representative 
was accepted; and, that, therefore, that he would have to 
designate another representative if he so desired.  The Board 
enclosed a list of various veteran's service organizations 
recognized by VA, including those with offices located 
at/near the Board, in addition to the forms necessary for 
officially designating a new representative (service 
organization, or private attorney or agent).  The veteran was 
told that, if he did not respond within 30 days from the date 
of the letter, the Board would assume that he does not desire 
representation and proceed with appellate review of his 
claim.  He did not respond within the time period specified, 
and has not since indicated a desire to proceed in this 
appeal with a representative.  Accordingly, the Board will 
proceed to adjudicate his claim pro se.




FINDINGS OF FACT

1.  The veteran has "mild" limitation of motion in his left 
shoulder, manifested on flexion and abduction, and additional 
functional impairment in this extremity related to pain, 
painful motion, and weakness.

2.  There is no medical evidence of, or of disability 
comparable to, dislocation, nonunion, or malunion of the 
clavicle or scapula; ankylosis of scapulohumeral articulation 
or arm motion limited to 25 degrees from the side; or other 
impairment of the humerus. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent rating for the left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

During service, in September 1993, the veteran injured his 
left shoulder reportedly while doing some pushups.  He 
received treatment on various occasions after the incident 
for complaints of exertional pain, which he said radiated 
into his chest, limitation of motion, weakness, 
numbness/paresthesia (described as a "tingling and dead 
feeling" in his left arm and hand), and muscle spasms.  
Initial efforts to treat his shoulder with physical therapy, 
medication, heat, ultrasound, rest, etc., were mostly 
unsuccessful, so he underwent a neurological evaluation in 
March 1994, on referral, for further clinical workup.  The 
neurologist conducted a physical evaluation and 
electromyography (EMG) studies of the left shoulder, both of 
which essentially were unremarkable, and concluded there was 
no neurological basis to account for the veteran's 
complaints.  X-rays taken of his left shoulder that same 
month showed signs of a slight separation of the 
acromioclavicular (AC) joint, which the radiologist indicated 
was most likely position related, rather than an abnormal 
finding; the X-rays were otherwise unremarkable.  Additional 
X-rays and magnetic resonance imaging (MRI) studies of the 
left shoulder subsequently conducted in April, June, July, 
and August 1994 also were essentially negative and disclosed 
no new findings.  

In November 1994, after his symptoms pertaining to the left 
shoulder and other, unrelated conditions continued to 
persist, the veteran underwent an examination by a Medical 
Evaluation Board (MEB).  There was evidence of 
diffuse tenderness, primarily around the anterior region of 
his shoulder, but also to a lesser extent laterally.  Range 
of motion on abduction was to 90 degrees without pain, with 
further motion possible, but with pain.  Flexion was to 
120 degrees without pain, and painful beyond that point.  
There was no difficulty with extension.  Cross-body adduction 
also elicited pain, markedly more so than abduction.  Signs 
of decreased strength were noted on external rotation and 
adduction with the arm in the neutral and abducted positions 
at 90 degrees.  There was no evidence of anterior or inferior 
subluxation, muscle atrophy, or neurologic defect.  The 
pertinent diagnosis was left shoulder impingement syndrome.  
He received a temporary profile restricting his level of 
physical activity, and he was referred for further review by 
a Physical Evaluation Board (PEB), which concluded in 
December 1994 that he was not fit to continue on active duty.  
He was discharged from the military in March 1995 with 
disability severance pay.

Immediately upon his discharge from the military, the veteran 
filed a claim for service connection for chronic residuals of 
the left shoulder injury.

When examined by VA in July 1995 in connection with his 
claim, the veteran said he experienced pain in his left 
shoulder whenever he lifted something heavy, and that it 
popped whenever he moved it around.  On clinical examination, 
it was noted that abduction of the shoulder was to 100 
degrees, anterior flexion to 105 degrees, and internal and 
external rotation to 90 degrees.  Supination of the left 
forearm was to 90 degrees, with pain, and pronation also was 
to 90 degrees, without pain.  X-rays of his left shoulder 
disclosed no signs of fracture, dislocation, or a soft tissue 
abnormality.  The pertinent diagnosis was history of injury 
to the left shoulder with mild limitation of motion and pain 
in doing supination against resistance, which the examiner 
noted possibly were indicative of chronic bursitis.

Later in July 1995, the RO granted service connection for the 
residuals of the left shoulder injury and assigned a 
noncompensable rating.  The veteran contested the rating 
assigned, and this appeal ensued.


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim for a 
compensable rating is "well grounded," meaning at least 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  The Board further notes that, as a result of 
remanding the case in October 1997, and requesting 
clarification and information from the veteran thereafter, 
the evidence pertinent to his claim has been developed to the 
extent possible and VA's "duty to assist" satisfied.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
VA exhausted all means of contacting the veteran to clarify 
whether he wanted a hearing and to give him an opportunity to 
designate another representative.  While these efforts were 
to no avail, this was not due to any fault of VA.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to 
assist is not a "one-way street," meaning the veteran 
cannot sit passively by when requested to provide information 
in connection with his claim).

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities-which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's left shoulder disability currently is evaluated 
as noncompensable, by analogy, under hyphenated Diagnostic 
Codes 5003 (pursuant to which bursitis is evaluated, by 
analogy, to degenerative arthritis-see Diagnostic Code 5019) 
and Diagnostic Code 5203 (pertaining to impairment of the 
tibia or fibula).  Diagnostic Code 5003 provides for 
evaluation bases on limitation of motion of the affected 
joint (here, pursuant to Diagnostic Code 5201, for limitation 
of shoulder (arm) motion).  Diagnostic Code 5003 provides for 
assignment of the following evaluations for disability 
affecting either the major or minor extremity:  for 
dislocation, or nonunion with loose movement, 20 percent; for 
nonunion without loose movement or malunion, 10 percent.  
Alternatively, the disability may be evaluated based on 
impairment of function of a contiguous joint.  The rating 
schedule authorizes the assignment of a zero percent 
(noncompensable) evaluation in every instance in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Initially, the Board notes that the only medical records on 
file are the veteran's service medical records (and the 
report of the veteran's July 1995 VA evaluation.  There is no 
indication that the veteran has requested or received for 
residuals of his left shoulder injury at any time since 
service (which, of course, encompasses the entire period of 
his present appeal).  Thus, the July 1995 VA examination 
results are the most illustrative as regards the level 
severity of his disability since his discharge from service 
(and the filing of his claim), and presently.  

As noted above, X-rays of the left shoulder taken during the 
VA examination were completely negative for any signs of 
fracture, dislocation, or a soft tissue abnormality, and were 
clinically consistent with the X-ray and MRI studies 
conducted during service; thus, the veteran clearly is not 
entitled to a compensable rating under Diagnostic Code 5203, 
based on either disability, or disability comparable to, 
malunion, nonunion, or dislocation of the clavicle or scapula 
of his shoulder.  Accordingly, the alternative means of 
evaluating the disability on the basis of impairment of 
function of the contiguous joint appears appropriate here.  
Id.  One consideration in this regard is the extent of the 
limitation of motion in his shoulder and arm (also the basis 
for evaluating bursitis, as noted above).  

The VA physician indicated the veteran had limited motion in 
his shoulder on flexion (i.e., forward elevation) and on 
abduction, which were to 105 degrees and 100 degrees, 
respectively; approximately eight months earlier, the Medical 
Evaluation Board findings regarding flexion and abduction 
were to 120 and 90 degrees, respectively.  As a point of 
reference, VA considers standard flexion and abduction to be 
to 180 degrees each.  See 38 C.F.R. § 4.71, Plate I.  As the 
veteran had normal internal and external rotation of his 
shoulder (both to 90 degrees, Id.), the VA examiner 
apparently characterized the veteran's limited shoulder 
motion as "mild" overall.  The Board notes that a minimal 
compensable rating of 20 percent under Diagnostic Code 5201 
requires evidence of arm motion limited to shoulder level, 
meaning to approximately 90 degrees or more.  Id.  Clearly, 
as greater shoulder motion (on abduction and flexion) was 
shown on the more recent July 1995 examination, the veteran 
would not be entitled to compensable rating based on those 
examination results, alone. 

The Board notes, however, that, in evaluating a disability, 
VA must also consider the extent of functional loss due to 
pain/painful motion, weakness, excess fatigability, and 
incoordination, see 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra; 
it is in these respects that the evidence is more favorable 
to his claim.  In the report of his evaluation, the VA 
examiner expressly noted that there was objective clinical 
evidence confirming that he experiences painful motion as 
alleged, particularly during supination of his forearm 
against resistance.  The findings of the VA examiner are 
consistent with those noted by the MEB during service, which 
indicated the veteran experiences pain in his shoulder on 
both flexion (beyond 120 degrees) and abduction (beyond 90 
degrees).  The MEB also indicated that he experiences pain, 
tenderness, and decreased strength/weakness during external 
rotation of his shoulder and during cross-body adduction with 
his arm in the neutral and abducted positions at 90 degrees.  
His symptoms appear to be most prevalent during exertional or 
physically engaging types of activities (e.g., lifting 
something).  Admittedly, neither the VA examiner nor the MEB 
attempted to quantify the additional degree of functional 
loss due to such symptoms in terms of additional degrees of 
lost motion.  The Board finds, however, that when the range 
of motion findings are considered along with additional 
functional loss (particularly, with exertion, extended use, 
or during flare-ups), he could, conceivably, experience 
approximately an additional 10 degrees of lost motion, or, to 
shoulder level (90 degrees), the extent to which shoulder 
motion was limited during the MEB examination in November 
1994.  Thus, with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for a 20 
percent evaluation under Diagnostic Code 5201 are met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board also finds, however, there is no basis for an 
evaluation in excess of 20 percent under either the current 
or related (potentially applicable) diagnostic codes.  Given 
the objective findings of record, the Board must conclude 
that, even considering the veteran's complaints, there is no 
clinical indication that he experiences shoulder (arm) motion 
comparable either to ankylosis of the scalphumeral 
articulation (Diagnostic Code 5200); motion limited to 25 
degrees from the side (Diagnostic Code 5201); or other 
impairment of the humerus, such as loss of head, nonunion, 
fibrous union, or recurrent dislocation of the scapulohumeral 
joint (Diagnostic Code 5202).  

The Board further notes that it has considered whether the 
veteran is entitled to a "staged" ratings for his left 
shoulder disability, as prescribed by in Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  However, since a 
20 percent rating reflects the greatest degree of disability 
shown by the record, effective consistent with the grant of 
service connection, a remand to specifically address the 
concept of a "staged" ratings is unnecessary.

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left shoulder disability.  In this 
regard, the Board notes that there has been no showing that 
his disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise render impracticable the application 
of the regular schedular standards.  Therefore, in the 
absence of evidence of such factors that might warrant extra-
schedular consideration, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating, to 20 percent, is assigned for the left 
shoulder disability, subject to the laws and regulations 
governing the payment of VA monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


